UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2010 . o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-52784 ABAKAN INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) 2665 S. Bayshore Drive, Suite 450, Miami, Florida 33133 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (786) 206-5368 Securities registered under Section 12(b) of the Act: none. Securities registered under Section 12(g) of the Act: common stock (title of class), $0.0001 par value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes þ No o The aggregate market value of the registrants common stock, $0.0001 par value (the only class of voting stock), held by non-affiliates (35,075,000 shares) was $36,478,000 based on the average of the bid and ask price ($1.04) for the common stock on December 20 , 2010. At December 20 , 2010, the number of shares outstanding of the registrants common stock, $0.0001 par value (the only class of voting stock), was 58,175,000. TABLE OF CONTENTS PART I Item1. Busines s 3 Item 1A. Risk Factor s 12 Item 1B. Unresolved Staff Comment s 15 Item 2. Propertie s 16 Item 3. Legal Proceeding s 16 Item 4. (Removed and Reserved ) 16 PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securitie s 16 Item 6. Selected Financial Dat a 21 Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operation s 22 Item 7A. Quantitative and Qualitative Disclosures about Market Ris k 26 Item 8. Financial Statements and Supplementary Dat a 26 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosur e 27 Item 9A. Controls and Procedures 27 Item 9B. Other Informatio n 28 PART III Item 10 Directors, Executive Officers, and Corporate Governanc e 29 Item 11. Executive Compensatio n 34 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matter s 38 Item 13. Certain Relationships and Related Transactions, and Director Independenc e 39 Item 14. Principal Accountant Fees and Service s 41 PART IV Item 15. Exhibits and Financial Statement Schedule s 41 Signature s 42 ITEM 1. BUSINESS As used herein the terms Company, we, our, and us refer to Abakan Inc. unless context indicates otherwise. Corporate History The Company was incorporated in the State of Nevada on June 27, 2006 under the name Your Digital Memories Inc. Waste to Energy Group Inc., a wholly-owned subsidiary of the Company, was incorporated in the state of Nevada on August 13, 2008. Waste to Energy Group Inc., and the Company entered into an Agreement and Plan of Merger on August 14, 2008. The board of directors of Waste to Energy Group Inc., and the Company deemed it advisable and in the best interest of their respective companies and shareholders that Waste to Energy Inc., be merged with and into the Company with the Company remaining as the surviving corporation under the name Waste to Energy Group Inc. Abakan Inc., a wholly-owned subsidiary of the Company, was incorporated in the state of Nevada on November 6, 2009. Abakan Inc. and the Company entered into an Agreement and Plan of Merger on November 6, 2009. The board of directors of Abakan Inc., and the Company deemed it advisable and in the best interest of their respective companies and shareholders that Abakan Inc., be merged with and into the Company with the Company remaining as the surviving corporation as Abakan Inc. We are a development stage company that has not generated revenue since inception. Our office is located at 2665 S. Bayshore Drive, Suite 450, Miami, Florida, 33133 and our telephone number is (786) 206-5368. Our registered agent is EastBiz.com, Inc., located at 5348 Vegas Drive, Las Vegas, Nevada, 89108, and their telephone number is (702) 871-8678. We are listed on the Pink Sheets electronic quotation system under the symbol ABKI. The Company The Company intends to become a leader in the multi-billion dollar advanced coatings and metal formulations markets by assembling controlling interests in a small portfolio of next generation technology firms. We expect to achieve this goal by investing in R&D firms that have the potential to substantially impact the surface engineering and energy management needs of Fortune 1000 companies and government entities. The Company is actively involved in supporting the R&D, market development, and commercialization efforts of those entities in which it has invested and continues to identify prospective future investments. To date we have successfully acquired a non-controlling interest in an advanced coatings company, MesoCoat, Inc. (MesoCoat) and have an agreement to acquire a non-controlling interest in MesoCoats parent company, Powdermet Inc. (Powdermet), a metal formulations company based in Euclid, Ohio. The Company is also currently evaluating future acquisition opportunities to add to its portfolio. MesoCoat, Inc. On December 11, 2009 the Company entered into an Investment Agreement with MesoCoat and Powdermet, MesoCoats majority shareholder. Pursuant to the Investment Agreement, the Company subscribed to a fully diluted 34% equity interest in MesoCoat in exchange for $1,400,000 and a series of options to increase its equity interest in MesoCoat. On closing the Company appointed two members to MesoCoats five person board of directors. 3 The initial option under the Investment Agreement entitles the Company to subscribe to an additional 17% equity interest in MesoCoat in exchange for $2,800,000 within 12 months of the closing date of the Investment Agreement. Exercise of the initial option would increase the Companys holdings to a fully diluted 51% of MesoCoat and entitle the Companys management to offer an independent director to serve as one of the five appointed to the MesoCoat board of directors. Further, the exercise of the initial option would cause an agreement among the shareholders, executed concurrently with the Investment Agreement, to become effective. The shareholders agreement governs the actions of MesoCoat shareholders in certain aspects of corporate action and creates an obligation for existing shareholders and any new shareholders to be bound in like manner. The second option entitles the Company to subscribe to an additional 24% equity interest in MesoCoat in exchange for $16,000,000 within 12 months of the exercise of the initial option. Exercise of the second option would increase the Companys holdings to a fully diluted 75% of MesoCoat and entitle the Companys management to appoint a fourth member to MesoCoats five person board of directors. The third option entitles outside shareholders of MesoCoat, for a period of 12 months after the exercise of the second option, to cause the Company to pay an aggregate amount of $14,600,000, payable in shares of the Companys common stock or a combination of cash and stock as provided in the Investment Agreement, in exchange for all remaining shares of MesoCoat, on a fully diluted basis, not then held by the Company. MesoCoats Business MesoCoat is an Ohio-based coatings solution provider with a patented suite of environmentally-friendly, long-lasting ceramic-metallic (cermets) coatings that address unmet needs in the oil and gas, aerospace, chemical processing and infrastructure markets. The company was spun out of Powdermets operations in 2007 to focus on the advanced coatings industry. MesoCoat has developed some very advanced coating materials. Additionally, it has a proprietary coating application process that can combine corrosion resistant alloys and nano-engineered cermet materials with a proprietary high-speed application system to provide protective coatings that have as good if not better performance as existing market solutions but can be delivered up to 25-50 times faster and at a much lower cost than those existing market solutions. MesoCoat products are undergoing extensive testing by the US Air Force, US Navy and Marine Corp, Industry-leading oil and gas suppliers, and the company is in discussions to address the wear and corrosion needs of some of the worlds largest industrial companies. MesoCoat market solutions nearing commercialization are CermaClad TM (cladding application services) and PComP TM (cermet and metal composite powder) thermal spray application services. CermaClad and PComP solutions are backed by a series of patents and both of these environmentally friendly coating and cladding solutions provide superior wear and corrosion properties to client products. MesoCoat is in the process of building an 11,000 square foot plant to accommodate the transition of CermaClad and PComP operations from R&D to full-scale sales and coating operations. 4 CermaClad Overview CermaClad is the brand name for MesoCoats high speed cladding process. CermaClad uses an entirely new technology to clad corrosion resistant alloys (CRAs) onto steel using high intensity light. MesoCoat holds an exclusive license of the High Density InfraRed (HDIR) application technology patent portfolio for all wear and corrrosion applications from UT/Battelle, managers of Oak Ridge National Laboratories, a government-sponsored national laboratory that managed the over $22 million technology development effort. The HDIR system relies upon an electrically generated arc that creates a ball of plasma with conditions simulating those existing on the surface of the sun, and then focuses that energy onto the surface of components to rapidly and efficiently fuse corrosion resistant alloys (which have high melting points) and ceramic composites onto steel substrates at a rate 25-50 (or more) times faster than competing laser and weld overlay technologies. CermaClad is not only faster than existing cladding processes, it also produces a cladding with improved metallurgy and a smoother overall finish than the competition. Coupon level results produced by two different HDIR lamps (MesoCoats smaller prototype system and a full scale (high power) system developed in collaboration with NASA under a space act agreement) show significant improvement over todays cladding alternatives. The CermaClad process results in a cladding that has a fine-grained, equiaxed microstructure that has improved corrosion and fatigue properties and has higher concentrations of corrosion resistant alloying elements than competing solutions. MesoCoat has been testing and building process capability over the last two years. CermaClad is now nearing the end of its initial R&D cycle and is involved in final testing to realize American Petroleum Institute (API) certification. PComP Overview PComP (nano-Particulate Composite Powders) are metal-ceramic coating solutions designed to produce a wear and corrosion resistant hard surface that has low friction properties for energy efficiency and which can be applied at lower costs than competing solutions. The products are primarily intended for use for dimensional repair and refurbishment of worn mechanical components, but they are also to be used for life extension for critical components in a variety of aerospace and energy generation and production applications MesoCoat is currently developing four separate PComP coatings, all of which are in the late development stage or field testing stages of commercialization. Each PComP solution is a unique, engineered combination of nano- and micro-scale metals and ceramic compounds. Their engineered property characteristics are optimized for end-user needs in large market segments. The PComP coatings are leading candidates for replacement of todays harmful and lower performance chrome, carbide, and cobalt and nickel alloy coatings. Chrome coatings alone represent a multibillion dollar market today and hard chrome plating is being subject to increasing regulatory pressure across the globe due to its use of highly carcinogenic and toxic chemicals and their production of large toxic waste streams. A recent US Army Small Business Innovation Research Commercialization brochure identified one PComP product as the leading chrome replacement alternative for Department of Defense agencies to use on multiple types of military equipment. In 2010, a US law came into effect requiring federal agencies, including the US department of defense, to use alternatives to hard chrome, where available. Mesocoat has agreements with multiple agencies and OEMs to qualify PComP as a chrome alternative based on its higher performance and lower cost compared to other chrome alternatives. 5 Due to lengthy qualification cycles for military and aerospace equipment, Mesocoat initiated introduction of PComP to the faster adoption cycle oil and gas marketplace, which represents roughly 1/3 rd of the potential $3.2B chrome replacement and wear coatings market. The company has delivered multiple prototypes for different applications ranging from pumps to downhole tools, to several leading Oil and Gas exploration and production equipment providers. Two clients have reported to MesoCoat that the field prototypes are still in operation and have lasted three times longer that their previous wear coatings based on actual in-ground test data. The positive results attest to the long life properties that can be achieved with PComP and bode well for its commercial success as with the other segments of MesoCoats future product line. Managements initial focus will be to provide coating application services for clients in the energy, aerospace, and mining markets while selling bulk powders to Department of Defense maintenance and repair depots. The US Air Force has finished preliminary tests on two PComP products and has agreed to a joint test protocol (JTP) and to conduct an engineering qualification and insertion program that will lead to adoption of MesoCoats products. On successful completion of the test program, MesoCoat expects to transition from engineering qualification to capacity expansion and sales and applications for PComP. Powdermet Inc. Powdermet Agreement On June 29, 2010, the Company entered into a Share Purchase Agreement with Kennametal, Inc., as amended, to acquire an equity interest in MesoCoats parent company, Powdermet. Management believed that Powdermets own innovative products were well on the way to commercial development and that an equity interest in Powdermet would indirectly increase the Companys ownership of MesoCoat. The terms of the agreement require that the Company purchase a 41% interest in Powdermet for $1,500,000 by December 31, 2010. The Company has paid $500,000 to date. Powdermets Business Formed in 1996, Powdermet has a product platform of advanced materials solutions derived from nano-engineered particle agglomerate technology and derived hierarchically structured materials, including energy absorbing ultra-lightweight syntactic- and nano-composite metals in addition to the PComP nanocomposite cermets licensed to Mesocoat. Powdermet is on the verge of transitioning from an engineered nano-powder R&D lab into a commercial sector company. Powdermet has historically financed itself through corporate engineering consulting fees, government contracts and grants, and recently through partnerships with defense agencies that have produced some advanced breakthrough material technologies suitable for the military. Powdermet has won over 80 government-sponsored Phase 1, 2 and 3 grant programs including $2.5 million this past summer in federal Small Business Innovation Research funds. While MesoCoats product focus is on developing advanced cermets to address the corrosion and wear coating needs of clients, Powdermets product differentiation is based on its ability to build advanced nano-structured metal formulations to address clients energy efficiency, reduction in hazardous materials, and life cycle cost reduction needs. Powdermets technologies are expected to make quite an impact in the crash and ballistic energy management markets since they offer a 50% weight reduction and the ability to dissipate 500% more impact energy than the current aluminum alloys and foamed metals sold in the market. 6 Powdermet has three primary product families under development including SComP syntactic composites, ENComP engineered nanocomposites for energy, and MComP metallic nanocomposites . SComP  is the product family of materials closest to commercialization. Powdermet Products Overview SComP  is a family of syntactic metal and ceramic composites known for their light weight properties and extreme ability to manage energy through energy absorption and temperature resistance. Todays engineered materials market offers nothing like SComP and its closest competition would be engineered honeycomb structures and foamed metals, neither of which have SComP
